Citation Nr: 1546126	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an obstructive sleep apnea disability, to include as secondary to the service disease or injury.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in in New York, New York.

In June 2014, the Veteran testified at a video-conference hearing before the undersigned.  The transcript of this hearing is associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim. See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The record reflects that VA has not made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran provided an authorization to obtain private medical records from Dr. A.S, M.D. in August 2010.  VA has not made an attempt to obtain these records.  

Additionally, the Veteran submitted a narrative statement from L.C., D.C. dated March 2013 that notes the Veteran has been treated by this source since 2003.  VA has not attempted to obtain authorization for the release of the records.

Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to provide authorization to obtain any outstanding, relevant private treatment records, to include records from Dr. A.S, M.D. and L.C., D.C.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Obtain relevant treatment records from the VA Medical Center in Albany, New York since August 2013.

3.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

4.  After taking any further development deemed appropriate, readjudicate the issue on appeal.  If a benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




